DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see pages 6-9, filed June 27, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Greco et al.: Pub. No.: US 2014/0168397 A1, Monroe et al. Pub. No.: US 2012/0140068 A1, and Rodgers Pub. No.: US 2008/0021731 A1.

Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greco et al.: Pub. No.: US 2014/0168397 A1 (Hereinafter “Greco”) in view of Monroe et al. Pub. No.: US 2012/0140068 A1 (Hereinafter “Monroe”), in view of Rodgers Pub. No.: US 2008/0021731 A1 (Hereinafter “Rodgers”).

	Regarding Claim 1, Greco discloses a computerized method for assigning locations to 3D motion sensors (see Abstract), the computerized method comprising:
 receiving, from a motion sensor, a signal including one or more images (see include, but is not limited to, paragraph [0123]); 
determining that the motion sensor's location is unassigned in a location database (see include, but is not limited to, paragraph [0139]); 
Greco fails to explicitly disclose:
responsive to determining that the location is unassigned, determining that a location identification tag is visible within at least one of the one or more images received from the motion sensor;
automatically assigning the motion sensor to the location corresponding to the location identification tag in a location database.
In analogous art, Monroe teaches:
responsive to determining that the location is unassigned, determining that a location identification tag is visible within at least one of the one or more images received from the motion sensor (see include, but is not limited to, figs. 12B- 13C and paragraph [0100]);
	Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the method of Greco

with the teaching as taught by Monroe in order to use networked surveillance system to monitor patients' movements in a health-care environment, thereby providing visual as well as technical monitoring of the patient wherever he is located.
Greco in view of Monroe fails to explicitly disclose:
automatically assigning the motion sensor to the location corresponding to the location identification tag in a location database.
	In analogous art, Rodger teaches:
automatically assigning the motion sensor to the location corresponding to the location identification tag in a location database (see include, but is not limited to,  paragraph [0178]).
	Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the method of Greco in view of 

Monroe with the teaching as taught by Rodgers in order the provide clinical and/or 

wellness health care for patients and/or residents (hereinafter collectively referred to as 

"patients") residing at such healthcare facilities, thereby ensuring adequate safety and 

care of the patient or resident. 


 	Regarding Claim 2, Greco in view of Monroe and Rogers teach the computerized method as discussed in the rejection of claim 1. Greco further discloses wherein the location database is within an EMR system and the computerized method further comprises retrieving, from the EMR system, patient information and care team information for the location (see include, but are not limited to, fig.3 and paragraph [0113]).

 	Regarding Claim 3, Greco in view of Monroe and Rogers teach the computerized method as discussed in the rejection of claim 2. Greco further discloses communicating the patient information and care team information for the location to a central video monitoring system (see include, but are not limited to, fig.3 and paragraphs [0113] and [0121]).

	Regarding Claim 4, Greco in view of Monroe and Rogers teach the computerized method as discussed in the rejection of claim 3. Greco further discloses wherein the central video monitoring system comprises a primary display and an alert display (see include, but is not limited to, fig.4).

	Regarding Claim 5, Greco in view of Monroe and Rogers teach the computerized method as discussed in the rejection of claim 4. Greco further discloses wherein the alert display is a dedicated portion of the primary display (see include, but are not limited to, paragraphs [0128] and [0149]).

Regarding Claim 6, Greco in view of Monroe and Rogers teach the computerized method as discussed in the rejection of claim 4. Greco further discloses wherein the alert display is a display or series of displays separate from the primary display (see include, but are not limited to, paragraphs [0128] and [0149]).

 	Regarding Claim 7, Greco in view of Monroe and Rogers teach the computerized method as discussed in the rejection of claim 4. Greco further discloses sending an alert to a clinician present at the location with one or more of a live image, video and/or audio feed from the motion sensor assigned to the location (see include, but is not limited to, paragraph [0152]).

Regarding Claim 8, Greco in view of Monroe and Rogers teach the computerized method as discussed in the rejection of claim 7. Greco further discloses sending an alert to a central video monitoring system, wherein the alert to the clinician present at the location is sent prior to the alert sent to the central video monitoring system (see include, but are not limited to, paragraphs [0128] and [0149]).

Regarding Claim 9, Greco in view of Monroe and Rogers teach the computerized method as discussed in the rejection of claim 7. Greco further disclose storing a response taken in response to the alert to the clinician present at the location (see include, but are not limited to, paragraphs [0128] and [0149]).

Regarding Claim 10, Greco in view of Monroe and Rogers teach the computerized method as discussed in the rejection of claim 7. Greco further discloses
storing the content of the alert to the clinician present at the location (see include, but is not limited to, paragraph [0113]).
 	Regarding Claim 11, Greco discloses a computing system (see Abstract) comprising: 

a motion sensor configured to collect images (see include, but is not limited to, paragraph [0123]);  
a computerized monitoring system communicatively coupled to the motion sensor (see include, but is not limited to, figs. 3 and 4), the computerized monitoring system configured to: 
receive, from the motion sensor, one or more images (see include, but are not limited to, paragraphs [0123] and [0124]); 
determine if a location identification for the motion sensor has been input by a user (see include, but are not limited to, paragraphs [0137] and [0149]);
Greco fails to explicitly disclose:
 upon determining no location identification has been input by the user for the motion sensor, determine that a location identification is visible on a location identifier tag in at least one of the one or more images from the motion sensor; 
based on determining the location identification, automatically assign the motion sensor to a location corresponding to the location identification; and 
send an assignment of the motion sensor to the location for recording in a location database.  
In analogous art, Monroe teaches:
upon determining no location identification has been input by the user for the motion sensor, determine that a location identification is visible on a location identifier tag in at least one of the one or more images from the motion sensor (see include, but are not limited to,  figs.12B- 13C and paragraph [0100]);
	Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the system of Greco with the teaching as taught by Monroe in order to use networked surveillance system to monitor patients' movements in a health-care environment, thereby providing visual as well as technical monitoring of the patient wherever he is located.
Greco in view of Monroe fails to explicitly disclose:
based on determining the location identification, automatically assign the motion sensor to a location corresponding to the location identification; and 
send an assignment of the motion sensor to the location for recording in a location database.  
	In analogous art, Rodger teaches:
based on determining the location identification, automatically assign the motion sensor to a location corresponding to the location identification (see include, but is not limited to, paragraph [0178]); and 
send an assignment of the motion sensor to the location for recording in a location database (see include, but is not limited to, paragraph [0178]).
	Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the system of Greco in view of Monroe with the teaching as taught by Rodgers in order the provide clinical and/or wellness health care for patients and/or residents (hereinafter collectively referred to as "patients") residing at such healthcare facilities, thereby ensuring adequate safety and care of the patient or resident. 
	Regarding Claim 12, Greco in view of Monroe and Rogers teach the computerized system as discussed in the rejection of claim 11. Greco further discloses where the location corresponds to an individual (see include, but is not limited to, paragraph [0176]). 


	Regarding Claim 13, Greco in view of Monroe and Rogers teach the computerized system as discussed in the rejection of claim 11. Greco further discloses wherein the computerized monitoring system is further configured to retrieve patient information and care team information for the location (see include, but are not limited to, fig.3 and paragraphs [0113] and [0121]).  

	Regarding Claim 14, Greco in view of Monroe and Rogers teach the computerized system as discussed in the rejection of claim 13. Greco further discloses wherein the computerized monitoring system is further configured to display the one or more images and the patient information and care team information for the location (see include, but are not limited to, fig.3 and paragraphs [0113] and [0121]).

	Regarding Claim 15, Greco in view of Monroe and Rogers teach the computerized system as discussed in the rejection of claim 11. Greco further discloses wherein the location database is within an EMR system (see include, but are not limited to, fig.3 and paragraph [0113]). 

	Regarding Claim 16, Greco in view of Monroe and Rogers teach the computerized system as discussed in the rejection of claim 11. Greco further discloses a central video monitoring system coupled to the computerized monitoring system, the central video monitoring system configured to display at least a portion of the one or more images from the motion sensor (see include, but are not limited to, paragraphs [0124] and [0125]).

Regarding Claim 17, Greco in view of Monroe and Rogers teach the computerized system as discussed in the rejection of claim 16. Greco further discloses wherein the computerized monitoring system is further configured to send an alert to a clinician present at the location with one or more of a live image, video and/or audio feed from the motion sensor assigned to the location (see include, but is not limited to, paragraph [0152]).

Regarding Claim 18, Greco in view of Monroe and Rogers teach the computerized system as discussed in the rejection of claim 17. Greco further discloses wherein the computerized monitoring system is configured to send the alert to the clinician present at the location prior to an alert being sent to the central video monitoring system (see include, but are not limited to, paragraphs [0128] and [0149]). 

Regarding Claim 19, Greco in view of Monroe and Rogers teach the computerized system as discussed in the rejection of claim 11. Greco further discloses wherein the location identification that is visible within the one or more images comprises a bar code, QR code, or a distinct object or symbol corresponding to the location (see paragraph [0146]).  

Regarding Claim 20, Greco in view of Monroe and Rogers teach the computerized system as discussed in the rejection of claim 11. Greco further discloses wherein the motion sensor is positioned within a patient room to capture images of a patient (see include, but are not limited to, paragraph [0123]). 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAZAR TILAHUN/
Primary Examiner
Art Unit 2424



/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424